Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 3-4, 6-7 and 11-16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein an analysis candidate segment extracting step of extracting a plurality of analysis candidate segments from the stored electrocardiogram waveform, each analysis candidate segment including electrocardiographic waveforms for multiple heartbeats, a first display step of displaying the plurality of analysis candidate segments on a screen; an analysis step of analyzing the analysis candidate segment selected by a user among the plurality of analysis candidate segments displayed on the screen; and 2a second display step of displaying an analysis result obtained in the analysis step on the same screen as the screen on which the plurality of analysis candidate segments are displayed, wherein, the analysis candidate segment extracting step includes extracting the plurality of analysis candidate segments such that parts of the plurality of analysis candidate segments overlap each other and other parts of the of the plurality of analysis candidate segments do not overlap and in combination with all other claimed elements of independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174